Citation Nr: 1135877	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a post- traumatic stress disorder (PTSD) prior to September 2009.  

2.  Entitlement to a rating in excess of 70 percent for PTSD since September 2009.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from July 1967 to July 1970.  

This appeal to the Board of Veterans Appeals originally arose from a March 2007 rating action that granted service connection for PTSD and for bilateral hearing loss, and assigned initial 30% and 0% ratings, respectively, from December 2006.  Because the appeal involves requests for higher ratings assigned following the initial grants of service connection, the Board has characterized them in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).  

By decision of March 2009, the Board remanded the issues on appeal to the RO for further development of the evidence and for due process development.   By rating action of January 2010, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities, and granted a 70% rating for PTSD from September 2009.  The matters of a rating in excess of 50% prior to September 2009, and 70% since September 2009 remain for appellate consideration.

By decision of May 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.  The case was again remanded by the Board in January 2011.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Prior to September 2009, the Veteran's PTSD has been productive of sleep difficulties, panic attacks, anger, and irritability but without a showing of deficiencies in most areas; there is no showing of suicidal/homicidal ideation, communication deficits, disorientation, impulsive/inappropriate behavior, or neglect of personal appearance. 

2.  From September 2009, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms of PTSD productive of total occupational and social impairment are not shown.

3.  Throughout the pendency of this appeal, the Veteran's service-connected bilateral hearing loss has been manifested by auditory acuity levels of Roman Numeral I in the right ear and Roman Numeral I in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met prior to September 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code (DC) 9411 (2010). 

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met since September 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code (DC) 9411 (2010). 

3.  The criteria for entitlement to a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims decided below arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records, private records, as well as records from Social Security Administration (SSA), and he was afforded VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Increased Initial Evaluations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.   38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2010).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Higher Initial Evaluation for PTSD

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to  complete tasks); impaired judgment; impaired abstract thinking;  disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal  personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  GAF scores of 40 to 31 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

Finally, a GAF score between 60 and 51 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   

Discussion

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where there are, "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 is indicated where there are, "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)."  Id.  A score of 41-50 is indicated where there are, "[s]erious symptoms (e.g. suicidal ideation, sever obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)."  A score of 31-40 is indicated where there is "[s]ome impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family and is unable to work; child frequently bears up younger children, is defiant at home, and is failing at school.)"

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

The lists of symptoms in Diagnostic Code 9411 are intended to describe the occupational and social impairment of a person with certain mental disorders.  But it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.   Moreover, with respect to mental disorders, it is not the symptoms, but their effects, that determine the level of impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying amendments to the schedule of criteria for mental disorders).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of  the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the  primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Prior to September 2009. 

During this time frame, neither the number of symptoms, the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher evaluation beyond 50 percent rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, that is the most important consideration.  The Board finds that the Veteran's symptoms during this period did not meet the criteria for a rating beyond 50 percent.   
The Veteran was examined by VA in March 2007.  The claims file was reviewed. The Veteran reported having problems with anger.  He reported being married since 1967 and that he has two sons.  The Veteran reported having several friends and that he goes out often for supper.  He noted attending church almost every Sunday.  He reported enjoying fishing and stated that he and his wife have a cabin in Canada and that they go there in the summer.  There was no history of suicide attempts or of violence.  On examination, it was noted that he was clean and neatly groomed.  His speech was clear and his attitude was cooperative and friendly.  He had moderate restriction of affect.  His mood was anxious.  He was oriented to time, person, and place.  There were no delusions, hallucinations, inappropriate behavior, panic attacks, homicidal or suicidal thoughts, or obsessive/ritualistic behavior.  Memory was normal.  The examiner noted that the Veteran had difficulty falling asleep and that he had irritability.  It was noted that the Veteran was retired after working thirty years due to age.  The diagnosed PTSD.  The GAF was 59.  The examiner stated that the Veteran's PTSD is such that he would exhibit occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In September 2007, the Veteran was seen by a private psychologist.  His history was documented.  It was noted that he was dressed appropriately and was well groomed and clean.  He reported having sleep difficulties including nightmares, and he also noted being irritable.  On examination it was noted that the Veteran's flow of conversation and thought is intact with the exception of an episodic tone that is irritable and angry.  His affect and mood were anxious and it was noted that he had panic attacks.  His mental content was preoccupied with death.  There was no suicidal ideation.  His cognition was intact.  He was oriented in all spheres.  His concentration ability was poor.  Insight and judgment were described as beyond reproach.  PTSD was diagnosed and a GAF of 48/63 was noted.  The examiner stated that he saw a man who has deteriorated so severely in the past year so that there is an extremely guarded prognostic picture and perhaps on that is totally negative.  

VA outpatient records show that in October 2008 the Veteran presented for treatment by VA.  He was noted to be oriented times three and his mood was alert.  

The Veteran was examined by VA in May 2009.  The claims file was reviewed.  The Veteran reported that when he is angry, he tends to take it out on his wife.  He indicated that they were leaving for the summer to visit their cabin in Canada and to fish.  There was no history or suicide or violence.  It was noted that he was clean and neatly dressed.  He was restless and tense.  His speech was rapid and clear and he had a tremulous voice given his level of anxiety.  His attitude was cooperative and his affect was restricted.  His mood was anxious and depressed.  He could not do serial sevens and could not spell a work backward and forward.  He was oriented to person, time and place.  Thought content was unremarkable.  He had no hallucinations, inappropriate behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  Remote, recent and immediate memory were normal.  The examiner noted that the Veteran's sleep is moderately impaired and his startle reflect was moderate.  PTSD was diagnosed and a GAF of 53 was assigned.  It was reported that there was no total occupational or social impairment and no deficiencies in judgment, thinking, family relations, work, mood or school.  It was stated that the Veteran's productivity and reliability would be moderately impaired due to PTSD.  

After a careful review of the record, the Board finds that the currently assigned 50 percent evaluation for PTSD appropriately reflects the level of severity of the Veteran's disability picture for the period prior to September 2009, and that a higher rating is not warranted. 

In order to be entitled to a higher evaluation, 70 percent, the record must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

It is understood that these exact manifestations need not be shown, but that they are guidelines in determining evaluations.  In this case, the Veteran has been shown to be self-sufficient.  As for suicidal or homicidal ideation, he has not been found to have either.  Moreover, his speech is consistently clear, he is oriented in all spheres, and he has not neglected his personal hygiene.  Additionally, there has been no demonstration of gross impairment in thought processes, grossly inappropriate behavior, disorientation, or significant memory loss resulting in total occupational or social impairment such as to justify an assignment of a 100 percent rating.  

Statements submitted by the Veteran generally assert that he is entitled to a higher rating based upon his social and occupational impairment.  While it is true that the Veteran has experienced social and occupational impairments due to panic attacks, nightmares, irritability and sleep impairment, the Board finds that the Veteran's level of impairment is adequately contemplated by the currently assigned 50 percent evaluation.  Furthermore, although the record shows a history of panic attacks, there is no evidence of resulting violence or impulse control and the Veteran has been shown to be capable of functioning independently, appropriately and effectively, if at a reduced or moderate level of efficiency.   There was no effect of the Veteran's symptoms on judgment, thinking, speech or mood.  His affect was appropriate.  There was no thought disorder, and he was cooperative and friendly.  The Veteran was described as clean and casually attired.  He was logical, alert, and oriented.   

As for the effect of the Veteran's symptoms on work or family relations, the record shows that the Veteran reported on VA examination that he is retired due to age after working for 30 years.  Socially, he reported that he is married and has good relationships with his two children.  He reported having a friend in the area and he attends church regularly.  He vacations every year with his wife and enjoys fishing.  

In reaching this determination, the Board has considered the Veteran's level of disability as reflected by GAF scores assessed throughout the record.  These scores have ranged from 48 to 59.  While there is some impairment in mood, this does not warrant a 70 percent rating.  His primary psychiatric symptoms over recent years have been occasional panic attacks, irritability and nightmares.  The remaining GAF scores are consistent with the record and indicate the moderate symptomatology contemplated by a 50 percent rating under DC 9411.


From September 2009

The Veteran was examined by VA in December 2009.  It was noted that feelings of anxiety continued to be present.  It was noted that he has been married 42 years and doing well.  There was no history of suicide attempts or violence.  It was noted that he had very limited social function contacts.  He was clean and appropriately dressed.  His speech was clear and coherent.  He was cooperative and attentive.  His affect was constricted.  He was oriented to person, place and time.  His thought processes were unremarkable.  There were no delusions.  It was noted that he had sleep impairment, due to nightmares.  There were no hallucinations, inappropriately behavior, panic attacks, no homicidal or suicidal thoughts, and no violence.  His memory was normal.  PTSD was diagnosed and a GAF score of 50 was assigned.  It was noted that his primary support system is his wife and one friend and that he did not socialized beyond that except to go to church.  The examiner stated that the Veteran would not be able to maintain gainful employment and that there is almost complete social isolation.  

The Veteran underwent a private examination for Social Security Administration (SSA) in December 2009.  Anxiety disorder was noted.  It was noted that he had moderate limitation of restriction of activities of daily living, maintaining social functioning and maintaining concentration.  Memory was not limited and the ability to understand and remember detailed instructions was moderately limited.  The examiner noted that there are moderate limitations, but no marked psychological limitations.   PTSD was found and a GAF of 53 was assigned. 

From September 2009, the Veteran's PTSD has been assigned a 70 percent rating.  Consequently, what remains for consideration for this period is entitlement to a 100 percent rating.  The medical records above noted, show that the Veteran has become more socially isolative (e.g., a notation that there is almost complete isolation) and that his nightmares/sleep disturbances and resulting irritability have affected his limited relationships.  These findings clearly demonstrate that the Veteran's PTSD symptoms have increased in severity (compared to the symptoms manifested during the period for which a 50 percent rating has been assigned); however, such findings do not demonstrate that the Veteran's PTSD has become so severe that he warrants a 100 percent rating for the disability either.  Significantly, the Veteran remains married, has a close friend, and maintains contact with his children and grandchildren.  This does not demonstrate a total inability to establish and maintain effective relationships.

The Board has also conducted a thorough review of the record and finds that none of the psychiatric symptoms cited in the General Rating Formula for Mental Disorders (General Formula) as illustrative of a 100 percent rating (or of equivalent gravity/intensity) are shown.  Specifically, it is not shown that the Veteran's PTSD results in gross impairment in thought processes of communication (in fact, his thought process is consistently noted to be normal and he is able to communicate responsively); persistent delusions or hallucinations (he has never admitted to having any delusional ideation or any auditory/visual hallucinations); persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) (it is consistently noted that he maintains personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

The Board notes further that from September 2009, the Veteran has been assigned GAF scores ranging from 50 to 53. A score of 51 to 60 reflects moderate symptoms and a score from 41 to 50 signifies serious symptoms or a serious impairment in social and occupational functioning; such scores represent symptoms that are encompassed by the currently 70 percent rating which is to be assigned when there are deficiencies in most areas.  See General Formula.  

In conclusion, as the record as a whole does not show that at any time since September 2009, the Veteran has had psychiatric symptoms productive of total occupational and social impairment, a 100 percent rating is not warranted.  The Board also notes that the Veteran has been assigned a total disability based on unemployability due to service connected disability.   

Bilateral Hearing Loss

The Veteran was granted service connection for bilateral hearing loss in March 2007 and a noncompensable evaluation was assigned.  Throughout the rating period on appeal, a noncompensable rating has been assigned for bilateral hearing impairment.  The Veteran contends that a higher initial rating is warranted.   
The Veteran was examined by VA in March 2007.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
2
25
45
LEFT
10
15
15
40
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent the left ear.  This computes to Level I hearing in the right ear and Level I hearing in the left ear.  

Private records show that the Veteran underwent a private audiometric evaluation in February 2007.  The examiner noted that the Veteran had moderate high frequency hearing loss bilaterally.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
45
LEFT
10
10
15
35
55

The February 2007 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The Veteran was examined by VA in May 2009.  On audiological evaluation pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
60
LEFT
10
20
20
50
65







Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent the left ear.  This computes to Level I hearing in the right ear and Level I hearing in the left ear.  

The Veteran was examined by VA in December 2009.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
50
LEFT
10
20
20
50
55







Speech audiometry revealed speech recognition ability of 96percent in the right ear and of 94 percent in the left ear.  This computes to Level I hearing in the right ear and Level I hearing in the left ear.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100, which sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo- Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  

The percentage disability evaluation is found from Table VII (38  C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

On the basis of the findings noted above, none of the results from any test demonstrate any exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  Application of Table VI results in an assignment of Roman Numeral I for the right ear and Level I for the left ear during the entire appeal period.  Subsequent application of Table VII results in a "0" percent or noncompensable evaluation under 38 C.F.R. § 4.85.   

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The VA and private audiology examination reports of record show that for the entire period of initial rating appeal the Veteran has, at worst, Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a higher (compensable) rating for bilateral hearing loss for any period.  The rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss, as the criteria for a compensable rating have not been met for the rating period on appeal.   

The Board also acknowledges Martinak v. Nicholson, 21 Vet. App. 455 (2007), in which the Court noted that, in addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Veteran has supplied this information.  In this regard, the Veteran reported on the most recent VA evaluation that the Veteran stated that other than hearing difficulty the disorder had no impact on his occupational activities and the examiner noted that there were no effects on his usual daily activities.  Such affects on have been considered, but given the objective findings, there is still no basis for assignment of a compensable evaluation here.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  However, applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The Board has considered the problems described by the Veteran.  However, such problems do not afford a basis for VA to assign a higher rating under the rigid schedular criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Extra Schedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a  claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-  schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that   the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, extraschedular referral is not in order here.

The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the instant case the RO has granted a TDIU for the Veteran.  Under these circumstances, the Board finds that the issue is not for further consideration.  



ORDER

An initial rating in excess of 50 percent for a post- traumatic stress disorder (PTSD) prior to September 2009 is denied.  

A rating in excess of 70 percent for PTSD since September 2009 is denied.  

An initial compensable rating for bilateral hearing loss is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


